                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

CLARA P.,                                  )
                                           )
                           Plaintiff,      )
                                           )
                        v.                 )                         Case No. 1:18-cv-04029-TWP-TAB
                                           )
ANDREW M. SAUL, Commissioner of the Social )
Security Administration,                   )
                                           )
                           Defendant.      )

                                      ENTRY ON JUDICIAL REVIEW

         Plaintiff Clara P. 1 requests judicial review of the final decision of the Commissioner of the

Social Security Administration (the “SSA”). For the following reasons, the Court dismisses Clara

P.’s Complaint with prejudice and affirms the decision of the Commissioner.

                                 I.     PROCEDURAL BACKGROUND

         On March 9, 2016, Clara P. received a notice of a change of benefits from the SSA

explaining that social security benefits paid to widows were reduced “if they also received a

government pension based on their own work.” (Filing No. 9-2 at 41.) Clara P. requested

reconsideration, (Filing No. 9-2 at 44-45), and the SSA confirmed their initial determination,

(Filing No. 9-2 at 65). Clara P. then requested a hearing by an Administrative Law Judge. (Filing

No. 9-2 at 68.) Administrative Law Judge Monica LaPolt (the “ALJ”) conducted a hearing on

May 23, 2018, at which Clara P., unrepresented by counsel, a witness, her daughter, Michelle W.,

and a claims technical expert in the SSA’s payment center, John Kroner, appeared and testified.



1
 To protect the privacy interests of claimants for Social Security benefits, consistent with the recommendation of the
Court Administration and Case Management Committee of the Administrative Office of the United States Courts, the
Southern District of Indiana has opted to use only the first name and last initial of non-governmental parties in its
Social Security judicial review opinions.
(Filing No. 9-3 at 106-74; Filing No. 9-4 at 1-28.) The ALJ issued an unfavorable decision on

June 11, 2018. (Filing No. 9-1 at 13.) Clara P. requested review of the ALJ’s decision. (Filing

No. 9-3 at 95.) The Appeals Council denied review on November 6, 2018. (Filing No. 9-1 at 6.)

On December 21, 2018, Clara P. timely filed this civil action, asking the Court to review the final

decision of the Commissioner. (Filing No. 1.) Following the Commissioner’s filing of the

transcript, (Filing No. 9), Clara P. filed a brief in support of her Complaint, (Filing No. 13), and

motions to correct her brief, (Filing No. 14), and to add to her Complaint, (Filing No. 15). The

Court granted her motions and requested that Clara P. file a supplemental brief in support of her

case, (Filing No. 16). Clara P. filed a supplemental brief. (Filing No. 17). The Commissioner filed

a brief in support of the Commissioner’s decision and requested that the Court dismiss the case

pursuant to the doctrine of res judicata based on an earlier district court decision. 2 (Filing No. 19.)

                                    II.      FACTUAL BACKGROUND

A.       Previous District Court Litigation

         On April 15, 2015, case number 1:15-cv-581, Clara P. filed a complaint challenging the

final decision of the Commissioner, an Appeals Council decision that upheld the SSA’s

determination that an overpayment had occurred with Clara P.’s social security benefits. (Filing

No. 19-3 at 2.) Magistrate Judge Tim Baker (the “Magistrate Judge”) issued a Report and

Recommendation recommending that Clara P.’s motion to remand be denied upon a finding that

the Appeals Council’s decision was supported by substantial evidence. (Filing No. 19-3 at 10.)

The Magistrate Judge laid out the operative facts and legal provisions that went into the




2
  The Court will discuss the doctrine of res judicata in more depth below. But put simply, the United States Supreme
Court has described the doctrine as, “A final judgment on the merits of an action precludes the parties or their privies
from relitigating issues that were or could have been raised in that action.” Federated Dep’t Stores, Inc. v. Moitie,
452 U.S. 394, 398 (1981) (citing Commissioner v. Sunnen, 333 U.S. 591, 597 (1948); Cromwell v. County of Sac, 94
U.S. 351, 352-53 (1877)).

                                                           2
determination that an overpayment had occurred, including the underlying calculation of the

proper amount of benefits. Those facts included the following statements: Clara P. receives a

monthly pension from work she performed for a government employer who chose to not

participate in social security. (Filing No. 19-3 at 2.) She also elected to receive social security

retirement benefits based on her earnings from a non-government employer. (Filing No. 19-3 at

2.) She further elected to receive widow’s benefits 3 from the SSA based on her late husband’s

earnings record. (Filing No. 19-3 at 2). By application of the Windfall Elimination Provision

(“WEP”), the SSA reduces social security retirement benefits paid to a government pension

recipient. (Filing No. 19-3 at 5 (citing 20 C.F.R. §§ 404.212 and 404.213).) According to the dual

entitlement rule 4, the SSA also reduces the monthly amount of widow’s benefits by the monthly

amount of retirement benefits. (Filing No. 19-3 at 5 (citing 20 C.F.R. § 404.407(a)). Additionally,

according to the Government Pension Offset (“GPO”), the SSA reduces widow’s benefits paid to

a government pension recipient if the government employer did not participate in social security.

(Filing No. 19-3 at 5 (citing 20 C.F.R. §§ 404.408a(a)(1)(ii), 404.408(d)(1), and 404.408(d)(3)).)

         The Magistrate Judge noted that the Appeals Council’s decision had found that the WEP,


3
 The Court notes that the Magistrate Judge used a more generic term, “spousal benefits,” throughout his Report and
Recommendation to refer to what he initially explained was either widow’s or survivor’s benefits. (Filing No. 19-3
at 2.) Clara P. took issue with the use of that term in her objections to the Report and Recommendation, correctly
pointing out that there are different benefit calculations for a spouse of a living wage earner and a widow or widower
who survived the wage earner. (Filing No. 9-2 at 55). Although, as District Court Judge Sarah Evans Barker
explained, any ambiguity as to the term used by the Magistrate Judge was not material to the outcome of the case,
being that the correct calculation was used by the SSA for the precise type of benefit that Clara P. was entitled, namely
widow’s benefits. (Filing No. 9-2 at 55-56.) The ALJ also inaccurately referred to Clara P.’s benefits as “widower’s
benefits,” despite the fact Clara P. is a widow of the wage earner, not a widower. (See, e.g., Filing No. 9-1 at 20.)
Similarly, the Court does not find the use of that term by the ALJ to be material to the case. A Congressional
publication relied upon as evidence by Clara P. also ambiguously refers to either “spousal or widower’s benefits” to
describe application of a rule that pertains also to widow’s benefits. (See, e.g., Filing No. 9-1 at 20.) The Court will
generally refer to Clara P.’s benefits as widow’s benefits, for the sake of clarity and accuracy, regardless of the term
used in the record being cited, except when the Court is quoting the source.
4
 The Magistrate Judge used the moniker, “simultaneous entitlement” to refer to this rule. The Court will refer to the
rule as the ALJ did, “dual entitlement,” for the sake of clarity. (Filing No. 9-1 at 19 (citing Programs Operations
Manual System, RS 00615.020 “Dual Entitlement Overview,” https://secure.ssa.gov/poms.nsf/lnx/0300615020 (last
visited Oct. 24, 2019).

                                                           3
GPO, and dual entitlement reductions all applied to Clara P.’s benefits. (Filing No. 19-3 at 5-6.)

The Magistrate Judge found that substantial evidence supported the Appeals Council’s decision,

noting that Clara P. agreed with the underlying facts, but asserted that she was entitled to the

amount of her retirement benefits reduced by the WEP plus the amount of her widow’s benefits

reduced by the GPO. (Filing No. 19-3 at 7 (The Court notes that Clara P.’s contention effectively

ignored application of the dual entitlement rule.).)

       Clara P. objected to the Magistrate Judge’s Report and Recommendation. (Filing No. 9-2

at 48.) However, District Judge Sarah Evans Barker adopted the Report and Recommendation,

overruled Clara P.’s objections, and denied her request for remand on July 20, 2016. (Filing No.

9-2 at 58.) Judge Barker found that the Appeals Council’s calculation of Clara P.’s benefits was

supported by substantial evidence. (Filing No. 9-2 at 58.) Clara P. did not appeal the district court

decision.

B.     ALJ’s Decision

       In the ALJ’s June 11, 2018 decision that is the subject of this Complaint, the ALJ accurately

described the procedural posture leading up to Clara P.’s latest hearing:

       The claimant’s retirement benefit and widower’s benefit are subject to the Windfall
       Elimination Provision (WEP) and Government Pension Offset (GPO) based on her
       years of working in a federal government position with non-covered earnings and
       subsequently receiving a Civil Service Retirement System pension (CSRS). The
       claimant’s benefit amounts and applicable offset were previously discussed in a
       prior hearing decision dated June 13, 2013, followed by an Appeals Council
       decision dated February 12, 2015, and a District Court decision dated July 20, 2016
       (Ex. B11; B23; B27).

       Following the District Court’s decision, the claimant contacted her local Social
       Security field office regarding the basis for her outstanding overpayment related to
       WEP and GPO. She also requested reconsideration of WEP and GPO pertaining
       to her retirement benefit and her widower’s benefit (Ex. B29). On August 11, 2016,
       the Social Security Administration sent a Notice of Reconsideration to the claimant
       confirming their prior determination (Ex. B28; B29). The notice provided further
       discussion of WEP and GPO offsets and included a detailed summary of the

                                                  4
        claimant’s benefit payment history with applicable offset provisions. Thereafter,
        the claimant filed a written request for hearing on August 29, 2016 (20 CFR
        404.929 et seq.).

(Filing No. 9-1 at 16.)

        The ALJ found that Clara P.’s benefits were subject to the WEP and GPO “as decided in a

prior hearing decision.” (Filing No. 9-1 at 17.) She stated that that Clara P.’s benefits were

“appropriately capped at . . . the higher of her retirement benefit and widower’s benefit consistent

with the dual entitlement provision.” (Filing No. 9-1 at 17.) The ALJ explained that the prior ALJ

decision “was reviewed and upheld by the Appeals Council and the District Court.” (Filing No.

9-1 at 17.) The ALJ continued to explain her findings on the issues that were raised at the most

recent hearing, “I further conclude that the claimant’s request for GPO exclusion is not applicable

because she does not meet the two-tier requirement. Further, the claimant has been receiving the

correct payment for both entitlements in spite of receiving one check each month.” (Filing No. 9-

1 at 17.)

        The ALJ’s decision included a detailed explanation of the WEP, the GPO, and the dual

entitlement rule. (Filing No. 9-1 at 17-20.) The ALJ responded to information that Clara P. had

submitted along with her appeal:

        As referenced in the Congressional Research Service document the claimant
        provided, “the Social Security dual entitlement rule requires that a beneficiary
        effectively receive the higher of the Social Security worker’s benefit or the spousal
        or widower benefit, but NOT both. The total benefit received by a worker consists
        of his or her own worker benefit plus the excess of the spousal or widower’s benefit
        over his or her own benefit-not the sum of the two benefits. Expressed simply,
        the higher of the two benefits is paid.”

(Filing No. 9-1 at 19-20) (emphasis in original).

        The ALJ determined that Clara P.’s situation did not meet the requirements of an exception

from application of the GPO, such that the ALJ found that the GPO applied to Clara P.’s benefits.



                                                    5
(Filing No. 9-1 at 22.) She explained that Clara P. met two of the requirements for the exception:

her last date of government service was before the applicable deadline and she was entitled to

widow’s benefits before a different deadline. (Filing No. 9-1 at 22.) However, Clara P. did not

meet the final requirement of the exception because she never switched over during her

government employment from the Civil Service Retirement System (“CSRS”) to the Federal

Employees’ Retirement System. (Filing No. 9-1 at 22.)

       The ALJ also explicitly found that Clara P.’s appeal was an implied request for a reopening

of her prior hearing decision, but that decision was “final and binding by District Court decision

dated July 20, 2016.” (Filing No. 9-1 at 22.)

                                       III.     DISCUSSION

       Clara P. proceeds in this appeal without representation and has submitted various

documents to the Court, including a description of her various benefits, arguments, motions, and

notices she has received from the SSA, Office of Personnel Management; as well as documentation

concerning her government pension/annuity, SSA publications, and a portion of a magazine

published by the National Association of Retired Federal Employees (“NARFE”). (See Filing No.

1-2; Filing No. 2; Filing No. 11; Filing No. 11-1; Filing No. 13; Filing No. 13-1; Filing No. 14;

Filing No. 14-1; Filing No. 15; Filing No. 15-1; Filing No. 17; Filing No. 17-1; Filing No. 17-2,

Filing No. 20; and Filing No. 20-1.) Because Clara P. proceeds pro se in this action, the Court

will liberally construe her pleadings and consider any issues raised by the submitted documents to

the extent the Court finds it necessary to resolve the appeal. See, e.g., Alvarado v. Litscher, 267

F.3d 648, 651 (7th Cir. 2001). Additionally, the Court notes that Clara P. proceeded pro se in the

previous district court litigation. (Filing No. 9-2 at 48.)




                                                   6
A.     Jurisdiction Pursuant to the Social Security Act

       According to the Social Security Act (the “Act”), the Court “shall have power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). The Court is limited to reviewing the “final decision” of the

Commissioner. 42 U.S.C. § 405(g)-(h); Bauzo v. Bowen, 803 F.2d 917, 921 (7th Cir. 1986). If

the Appeals Council denies review, it is the determination of the Commissioner that the ALJ’s

decision is the final decision of the agency. See Eads v. Sec’y of Dep’t of Health & Human Servs.,

983 F.2d 815, 816 (7th Cir. 1993). Because the Appeals Council denied review of the ALJ’s

decision, this Court is limited to reviewing the ALJ’s decision as the final decision of the

Commissioner. However, the Seventh Circuit has held—based on Supreme Court precedent—

that when the final decision of the Commissioner is a “refusal to reopen or a decision to apply

administrative res judicata[, the decision] is a discretionary one not subject to judicial review.”

Johnson v. Sullivan, 936 F.2d 974, 976 (7th Cir. 1991) (citing Califano v. Sanders, 430 U.S. 99,

107-08 (1977) (additional citations omitted)).

       Here, the ALJ’s decision is somewhat ambiguous. The ALJ did not explicitly mention res

judicata. However, the ALJ did deny an implied motion to reopen Clara P.’s previous claim with

the SSA. The ALJ also repeatedly referenced the previous ALJ decision and Appeals Council

decision—as well as the fact those decisions had been affirmed by the district court—when

explaining her findings that the WEP, GPO, and dual entitlement rule applied to Clara P.’s benefits.

At a minimum, the ALJ implied that the previous ALJ and Appeals Council decisions were

administratively final upon affirmation by the district court. To the extent that Clara P. seeks

payment of a greater amount of benefits retroactive to when she alleges an error occurred in their



                                                 7
calculation—beginning in July 2007, (see, e.g., Filing No. 17-1 at 7)—the Court finds that it lacks

jurisdiction under the Act to review the discretionary decision of the Commissioner to not reopen

her previous claim. Accordingly, the Court lacks any ability to revisit the amount of benefits paid

to Clara P. through the date of the ALJ’s previous decision, June 13, 2013.

         However, the ALJ did not explicitly dismiss Clara P.’s present claim by resting solely on

the previous determinations. The ALJ considered new arguments and evidence. 5 She discussed

the merits of Clara P.’s claim that she qualified for an exception to the GPO. She also reiterated

much of the previous ALJ decision and considered Clara P.’s argument referencing a

Congressional publication that she was due the amount of her retirement benefits plus her widow’s

benefits, rather than those benefits being subject to the dual entitlement rule.

         The Seventh Circuit has observed that “[t]here is authority for the proposition that, when a

decision has been reopened and reconsidered on the merits to any extent, the [Commissioner] is

estopped from asserting res judicata. The new decision on the merits is subject to judicial review.”

Johnson, 936 F.2d at 976, n.4 (citing Purter v. Heckler, 771 F.2d 682, 692 (3d Cir. 1985); Jelinek

v. Heckler, 764 F.2d 507, 508 (8th Cir. 1985); Bolden for Bolden v. Bowen, 868 F.2d 916, 919 (7th

Cir. 1989); Taylor for Peck v. Heckler, 738 F.2d 1112, 1114-15 (10th Cir. 1984); McGowen v.

Harris, 666 F.2d 60, 65-66 (4th Cir. 1981); Farley v. Califano, 599 F.2d 606, 607-08 (4th Cir.

1979)). In Bolden for Bolden, the Seventh Circuit noted that the Eighth Circuit had concluded that

judicial review was warranted when the SSA “had both refused to reopen the case and refused on

the merits to grant the benefits that the applicant was seeking to obtain by the petition to reopen.”

868 F.2d at 919 (emphasis in original) (citing Jelinek, 764 F.2d at 508-09). In Jelinek, the Eighth


5
  Clara P. relies on virtually the same evidence in the instant administrative claim as she relied upon in her previous
administrative claim, with perhaps one limited exception that she submitted the previously referenced NARFE
publication in support of one of her arguments. Similarly, the Court notes that all the evidence she has submitted
along with her judicial appeal appears to be duplicative of the administrative record evidence.

                                                          8
Circuit explained that “[w]here a claim has been nevertheless reconsidered on the merits, however,

it is properly treated as having been reopened as a matter of administrative discretion.

Consequently, the final decision of the [Commissioner] denying such a claim is also subject to

judicial review to the extent it has been reopened.” 764 F.2d at 508 (emphasis added) (citing

McGowen, 666 F.2d at 65-66 (additional citations omitted)). In Bolden for Bolden, the Seventh

Circuit explained that it did not need to decide whether it agreed with the Eighth Circuit’s rational

in Jelinek, because the Commissioner had not reached the merits to any extent in the case before

the court. 868 F.2d at 919.

        To be clear, the Court notes that any reference to the Commissioner being estopped from

asserting res judicata in the context described above is referring to administrative res judicata,

which is different than the federal rule or doctrine of res judicata in the judicial context. See, e.g.,

Grose v. Cohen, 406 F.2d 823, 824 (4th Cir. 1969) (“Res judicata of administrative decisions is

not encrusted with the rigid finality that characterizes the precept in judicial proceedings.”) The

Commissioner has raised res judicata. However, the authority the Commissioner relies upon in

support of his argument establishes the requirements of the doctrine in the judicial context. (See

Filing No. 19 at 4 (citing Matrix IV, Inc. v. Am. Nat. Bank & Trust Co. of Chicago, 649 F.3d 539,

547 (7th Cir. 2011)).)

        The Court has nevertheless considered whether administrative res judicata applies. The

Supreme Court has explained that “[u]nlike most arguments, challenges to subject-matter

jurisdiction may be raised by the defendant ‘at any point in the litigation,’ and courts must consider

them sua sponte.” Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1849 (2019). That is to say,

the Court must consider whether it has subject-matter jurisdiction even if the issue is not raised by

the defendant. Whether the Court has the ability under the Act or pursuant to another federal



                                                   9
authority to review a discretionary decision of the SSA is a question of the Court’s proper subject-

matter jurisdiction. See Sanders, 430 U.S. at 103-04. When the final decision of the Commissioner

was to not reopen a prior claim and to apply administrative res judicata, “the district court correctly

concluded that it did not have jurisdiction to review the [Commissioner’s] decision.” Johnson,

936 F.2d at 976 (citing Teague v. Califano, 560 F.2d 615, 618 (4th Cir. 1977)). Because the ALJ’s

decision is ambiguous as to whether it rested on a discretionary decision and the decisional

authority of the Seventh Circuit is unclear as to whether—in a proper case—it would follow the

Eighth Circuit’s rationale in Jelinek, the Court will continue its analysis by considering the

arguments that were raised by the parties. Although, the Court notes that if it were found to lack

subject-matter jurisdiction, that finding would be a complete bar to any kind of relief sought by

Clara P. Furthermore, if the Eighth Circuit’s rationale were followed, the Court would have the

ability to review the ALJ’s decision only to the extent it was reopened on the merits.

B.     The Federal Doctrine of Res Judicata in the Judicial Context

       The Seventh Circuit has explained that “[t]he doctrine of res judicata minimizes ‘the

expense and vexation attending multiple lawsuits, conserves judicial resources, and fosters reliance

on judicial action by minimizing the possibility of inconsistent decisions.’” Alvear-Velez v.

Mukasey, 540 F.3d 672, 677 (7th Cir. 2008) (quoting Montana v. United States, 440 U.S. 147,

153-54 (1979)). “For res judicata to apply, three requirements must be met: (1) an identity of the

parties or their privies; (2) an identity of the causes of actions; and (3) a final judgment on the

merits.” In re Energy Coop., Inc., 814 F.2d 1226, 1230 (7th Cir. 1987) (citing Federated Dep’t

Stores, Inc., 452 U.S. at 398) (additional citations omitted).

       As to the first requirement—an identity of the parties or their privies—Clara P. was the

plaintiff in the previous district court litigation and is also the plaintiff here. The defendants are



                                                  10
ostensibly different individuals, Carolyn W. Colvin in the previous litigation, (Filing No. 9-2 at

48), and Andrew M. Saul in the instant case. However, Clara P. has brought the actions against

the former and current Commissioners of the SSA, respectively, in their official capacities. (See

Filing No. 1.) The Seventh Circuit has held that if the “defendants were sued only in their official

capacities, then they would clearly be privies. Official-capacity suits are, in reality, suits against

government entities . . . and res judicata principles would apply.” Beard v. O’Neal, 728 F.2d 894,

897 (7th Cir. 1984) (citing Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658,

690 n.55 (1978); Lee v. Peoria, 685 F.2d 196, 199 n.4 (7th Cir. 1982)). The first requirement is

met.

       Regarding the second requirement, an identity of the causes of action “is determined by

using the ‘operative facts’ or ‘same transaction’ test.” Alvear-Velez, 540 F.3d at 677 (citing In re

Matter of Energy Coop., Inc., 814 F.2d at 1230). “Under this formulation, a cause of action

consists of ‘a core of operative facts which give rise to a remedy.’” Id. Furthermore, “[e]ven if

the two claims are based on different legal theories, the ‘two claims are one for purposes of res

judicata if they are based on the same, or nearly the same, factual allegations.’” Matrix IV, Inc.,

649 F.3d at 547 (quoting Herrmann v. Cencom Cable Assocs., 999 F.2d 223, 226 (7th Cir. 1993)).

The operative facts underlying Clara P.’s instant action have not changed since they were laid out

by the Magistrate Judge in the previous district court litigation. Clara P. is still receiving the same

types of benefits from the same sources. The method used to calculate her benefit amounts

according to the regulatory and statutory authority has not changed. There has been no change in

law. There were several changes to the regulations concerning the GPO in 2004, including the

exception asserted by Clara P., but not only does that exception not apply, the changes have been




                                                  11
in effect since before her previous district court litigation. (See Filing No. 9-3 at 145 (testimony

of the SSA’s claims technical expert, Mr. Kroner).)

       The only differences between the facts of the previous litigation and Clara P.’s instant case

is that some of the precise amounts of her benefits going into the calculation have changed. For

example, her CSRS pension is periodically adjusted to stay in line with cost of living changes and

results in an adjustment of her widow’s benefits by application of the GPO. (See Filing No. 9-3 at

133-34 (Mr. Kroner’s testimony).) Furthermore, Clara P.’s continued employment in non-

government, private employment has altered the amount of her social security retirement benefits,

but any increase with those benefits as a result of additional earnings is offset by a decrease in her

widow’s benefits by application of the dual entitlement rule. (See Filing No. 9-3 at 145-51 (hearing

transcript with discussion between Clara P., the ALJ, and Mr. Kroner).) None of these factual

variances are material to any of Clara P.’s claims that either the GPO or dual entitlement rule do

not apply to her benefits. As such, the operative facts have not changed between the previous

district court litigation and the instant case. Accordingly, the second requirement is met.

       The third requirement of the doctrine is also met. Judge Barker issued a district court

decision on the merits of Clara P.’s previous judicial review suit. Clara P. did not appeal Judge

Barker’s decision. Accordingly, a final decision was reached on the merits in the previous district

court case.

       The Seventh Circuit has held that litigating pro se does not “insulate a litigant from

application of . . . the doctrine of res judicata . . . .” DeGuelle v. Camilli, 724 F.3d 933, 938 (7th

Cir. 2013). Moreover, the doctrine does not allow a party to litigate new issues that could have

been raised in the previous litigation in order to get the relief she previously sought. Federated

Dep’t Stores, Inc., 452 U.S. at 398; Matrix IV, Inc., 649 F.3d at 547 (“The doctrine of ‘[r]es judicata



                                                  12
bars not only those issues actually decided in the prior suit, but all other issues which could have

been brought.’” (quoting Aaron v. Mahl, 550 F.3d 659, 664 (7th Cir. 2008))). Having found all

the requirements met, the Court does not find any basis to conclude that the doctrine of res judicata

does not apply in this case. Accordingly, the Court dismisses Clara P.’s case with prejudice. See,

e.g., Phillips v. Shannon, 445 F.2d 460, 461 (7th Cir. 1971) (proper disposition when a suit is

barred by the doctrine of res judicata is dismissal with prejudice).

C.     ALJ’s Decision

       Assuming for the sake of argument only—that res judicata does not apply, the Court finds

in the alternative that there is no basis to disturb the ALJ’s decision. On judicial review, this

Court’s role is limited to ensuring that the ALJ applied the correct legal standards and that

substantial evidence exists for the ALJ’s decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th

Cir. 2004) (citation omitted). For the purpose of judicial review, “[s]ubstantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.

(quotation omitted). Having reviewed all the documents submitted by Clara P., the Court does not

find any basis to conclude that the ALJ did not apply the correct legal standards, such that an error

of law occurred. As explained by the ALJ, Clara P. is mistaken in her continued contention that

she should receive her social security retirements benefits reduced by the WEP plus her widow’s

benefits reduced by the GPO. The dual entitlement rule applies to her benefits, which effectively

caps her total benefits from the SSA at the higher of the two benefit amounts, regardless of the

precise method of distribution from the respective sources. In any event, Clara P. is not due the

amount of both benefits added together after proper application of the GPO and the WEP.

Furthermore, Clara P. does not qualify for the exception to the GPO which she has repeatedly




                                                 13
alluded to both in the administrative hearing and in her arguments before the Court. (See Filing

No. 20; Filing No. 20-1.)

                                    IV.     CONCLUSION

       For the reasons stated above, Clara P.’s Complaint (Filing No. 1) is DISMISSED with

prejudice pursuant to the doctrine of res judicata. In addition, the Court finds no legal basis to

reverse the ALJ’s decisions. The final decision of the Commissioner is AFFIRMED. Clara P.’s

appeal is DISMISSED with prejudice.

       SO ORDERED.

Date: 10/24/2019



DISTRIBUTION:

Clara P.
6033 Meadowlark Drive
Indianapolis, Indiana 46226

Meredith D. Schacht
SOCIAL SECURITY ADMINISTRATION
meredith.schacht@ssa.gov

Julian Clifford Wierenga
UNITED STATES ATTORNEY’S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov




                                               14
